Title: To John Adams from J. Senman, 31 July 1798
From: Senman, J.
To: Adams, John



East chester July 31st 1798

The schoolmaster of this little village is happy to see you once more reposing from the toils of State and in the bosom of Your family, as he has the best heart in the world towards Your administration, in the Small Sphere that he moves in, he is ever anxious to promote the public welfare if the inclosed little peices for your Inspection at a vacant hour if they meet your Approbation I will make them public.
That Your Excellency may long continue the delight of your Country, and of foreigners is the honest wish of the Subscriber,
J. Senman
